Citation Nr: 0026469	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1972 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1995 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for the veteran's 
bronchial asthma.  

The Board remanded the case for additional development of 
evidence in February 1998.  The RO subsequently increased the 
rating from 10 percent to 30 percent.  The case has now been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The manifestations of the veteran's bronchial asthma most 
nearly approximate pulmonary function testing with FEV-1 40 
to 55 percent of predicted, monthly visits to a physician for 
required care or exacerbations, and intermittent courses of 
systemic (oral) corticosteroids.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for bronchial 
asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
her claim for an increased rating for bronchial asthma.  She 
states that her asthma attacks have increased in frequency, 
and she now has at least one attack every day.  She reports 
that in-between her attacks, she cannot exert herself at all.  
She says that she must take strong medications such as 
steroids to treat the disorder.  She also argues that the 
results of pulmonary function tests warrant assignment of an 
increased rating.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet .App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented well-grounded claim, the VA has 
a duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations which included pulmonary function tests.  She 
has also been afforded a personal hearing.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The Board notes that by regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 U.S.C.A. § 4.97.  See 
61 Fed. Reg. 46720-46731 (1996).  Where law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board has considered the veteran's 
claim under both the old and new rating criteria.

Under the rating criteria which were effective prior to 
October 7, 1996, Diagnostic Code 6602, a 10 percent rating is 
warranted for bronchial asthma which is mild in degree with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is warranted where the bronchitis is moderate in 
degree, with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is warranted when the 
asthma is severe, with frequent attacks of asthma (one or 
more attacks per week) marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor is precluded.  A 100 percent rating is 
warranted where the asthma is pronounced, with very frequent 
asthmatic attacks and severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

Under the new rating criteria which are effective from 
October 7, 1996, bronchitis is rated according to the degree 
of impairment on pulmonary function tests.  A 10 percent 
rating is warranted where pulmonary function testing revealed 
that FEV-1 is 71 to 80 percent of predicted; FEV-1/FVC is 71 
to 80 percent of predicted; or where the disorder requires 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted where pulmonary function testing 
revealed that FEV-1 is 56 to 70 percent of predicted; FEV-
1/FVC is 56 to 70 percent of predicted, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

A 60 percent rating is warranted where is warranted where 
pulmonary function testing revealed that FEV-1 is 40 to 55 
percent of predicted; FEV-1/FVC is 40 to 55 percent of 
predicted, or; at least monthly visits to a physician for 
required care or exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted where 
pulmonary function testing revealed that FEV-1 is less than 
40 percent of predicted, or; FEV-1/FVC is less than 40 
percent of predicted, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

The relevant evidence includes a VA hospital discharge 
summary dated in March 1993 which shows that the veteran was 
hospitalized for one day for treatment of a probable viral 
syndrome.  It was noted that she had asthma and was taking 
Albuterol.  On admission to the emergency room, it was noted 
that she had a fever, a cough with sputum, and a dull 
headache.  Examination of the chest revealed that there was 
no wheezing.

A private hospital record dated in September 1994 shows that 
the veteran reported having difficulty breathing.  The 
diagnosis was asthmatic episode, exacerbated by purulent 
bronchitis.  Following several albuterol treatments and IV 
steroids and antibiotics, she was essentially symptom free.  
She still had an occasional cough and very mild expiratory 
prolongation with wheezing, but she said that this was her 
normal state.  

The veteran was afforded an examination by the VA in November 
1994.  The report shows that the veteran complained of having 
shortness of breath mostly on exertion.  She also said that 
she had asthma attacks every day.  She reported that she had 
to sit up at night, and that she coughed a lot and produced 
phlegm.  She recounted having frequent upper respiratory 
infections which had been treated with Erythromycin a couple 
of times, but which she was unable to continue taking due to 
stomach disturbance.  She said that the medications which she 
was taking included Azmacort, Proventil and steroids.  She 
said that she had gained about ten pounds of weight while she 
was on steroids.  On examination, the lungs had vesicular 
breath sounds.  No cyanosis was reported.  She reportedly had 
a frequent cough producing phlegm.  There was no dyspnea on 
exertion.  The pertinent diagnosis was asthma with chronic 
obstructive ventilatory impairment.

A VA medical treatment record dated in February 1995 shows 
that the veteran was seen for a follow up of a recent asthma 
exacerbation with increased need for Proventil with 
diminished effect.  She reportedly had used Prednisone for 
two weeks, and was doing better.  Her lungs had good air 
exchange, but with end wheezes.  The impression was asthma.  
Several medications were prescribed including prednisone.  

A VA medical record dated in August 1995 shows that the 
veteran was seen for medication refills.  She reportedly was 
doing well with her asthma.  A private hospital record dated 
in December 1995 shows that the veteran complained of having 
difficulty breathing for two days.  The diagnoses were asthma 
and sinusitis.  

A letter from J. Jan, M.D., a private practice physician, 
shows that the veteran was examined in January 1996.  The 
doctor stated that she was found to be suffering from 
moderately severe asthma.  No further details were given.  
The report of a pulmonary function test conducted in January 
1996 shows that FEV-1 was 48 percent of predicted, and 
FEV1/FVC was 72 percent of predicted.  Another pulmonary 
function test which is undated shows that FEV1 was 54 percent 
of predicted, while FEV1/FVC was 68 percent of predicted.  

The veteran testified at a hearing held in March 1996.  She 
stated that the frequency of her attacks had increased, and 
that they occurred every single day.  She said that between 
attacks she was unable to exert herself at all.  She reported 
that medication did not completely relieve her symptoms.  She 
said that she was trying to work at the Post Office, but they 
were trying to fire her because she had been absent due to 
having difficulty breathing in the morning.  She said that 
she had been hospitalized for a bad infection in her lungs, 
but that she had not received regular outpatient treatment 
for her asthma.  She did say that she had been seen at a VA 
medical facility within the last year in order to get 
medications.   She reported having had attacks at work.  

A VA medical treatment record dated in February 1996 shows 
that the veteran was given three refills of a Proventil 
inhaler.  A statement dated in March 1996 from one of the 
veteran's coworkers is to the effect that she had witnessed 
the veteran having asthma attacks on several occasions.  

The veteran was afforded another examination by the VA in May 
1996.  The report shows that she stated that she was on 
multiple medications.  She said that in the last year she had 
two emergency room visits for acute exacerbations.  She also 
said that she did not require inpatient hospitalization as 
her symptoms responded.  She said that her symptoms were 
mostly associated with a change in the weather, and were 
worse in the winter and on exertion.  She claimed that in 
spite of her compliance with medications, she still got 
wheezing early in the morning.  She denied hemoptysis, 
paroxysmal nocturnal dyspnea (PND), or loss of weight.  She 
also denied a chronic cough, fever, or smoking.  On physical 
examination, the veteran was no in acute distress.  She had 
occasional wheezes.  The lungs were symmetrical in contour 
and expansion.  There were expiratory wheezes.  There were no 
rales.  A pulmonary function test revealed moderate 
obstructive impairment.  FEV-1 was 56 percent of predicted, 
and FEV1/FVC was 69 percent of predicted.  The diagnoses were 
(1) moderate obstructive impairment by PFT; and (2) history 
of asthma, no acute symptoms at the present time.  

A VA record dated in June 1996 shows that she reported having 
several asthma attacks requiring brief courses of prednisone.  
On examination, her lungs were clear.  Medications were 
prescribed.

A private medical record dated in September 1996 shows that 
the veteran complained of wheezing.  Medications were 
prescribed.  A private medical record dated in November 1996 
shows that the veteran had a persistent wheezing attack.  The 
diagnosis was bronchial asthma.  Prednisone was prescribed.  

The veteran was afforded another examination by the VA in May 
1997.  The report shows that the veteran gave a history of 
having asthma since a child, but said that she had no severe 
episodes until around 1972 when she was in service.  She said 
that during her last two emergency room visits she was 
started on a tapering dose of steroids which she maintained 
to the present time because of occasional trouble breathing.  
She said that she was regularly followed by the primary care 
provider at the VAMC in Detroit.  She said that she used to 
smoke one and a half to two packs of cigarettes, but quit in 
1990.  She said that since her last disability evaluation 
examination in May 1996 she had not been hospitalized or had 
any acute episodes of exacerbation.  Her subjective 
complaints included having occasional wheezing and coughing.  
On examination, there was no cyanosis or dyspnea, and she was 
not in acute distress.  Her lungs were symmetrical in contour 
and expansion, with slightly diminished breath sounds at the 
bases.  There were no rhonchi and no wheezing.  PFT tests 
revealed moderate obstructive impairment with good response 
to bronchodilator.  FEV-1 was 61 percent of predicted and 
FEV1/FVC was 61 percent.  A chest x-ray revealed no active 
intrathoracic disease.  The pertinent diagnosis was history 
of bronchial asthma with moderate impairment by PFT.  

VA outpatient medical treatment records show that the veteran 
was subsequently seen for treatment of asthma on a number of 
occasions.  A record dated in July 1997 shows that the 
veteran reported having wheezing and shortness of breath for 
two days.  She had a history of asthma, and was out of 
medication.  On examination, the lungs had wheezing 
bilaterally.  The diagnostic impression was acute increase of 
asthma.  She reportedly had an improvement in respiratory 
status after two breathing treatments.  Medications were 
prescribed.  A VA record dated in September 1997 shows that 
the veteran had a history of using prednisone for asthma.  
She continued to use Azmacort, a Proventil inhaler, and 
terbutaline.  On examination, there was good air exchange 
with occasional wheezing.  The plan was to have her continue 
her present medications.  She was given an emergency supply 
of prednisone.  

A disability certificate from J. Jan, M.D., dated in January 
1998 shows that the veteran was totally incapacitated due to 
asthma from January 6 to January 9, 1998.  

A VA record dated in February 1998 shows that the veteran was 
seen for a follow up of asthma.  It was noted that she had 
been hospitalized in October for three days with symptoms and 
had been on steroids for two weeks.  Her current medications 
were Azmacort and Proventil.  She was not using terbutaline 
or prednisone or Atrovent.  It was noted that she lived with 
a relative who was a smoker.  The impression was asthma.  The 
plan was to lose weight and avoid alcohol.  Medications were 
prescribed.  She was to call if she needed prednisone.  A 
record dated in March 1999 shows that she reported that she 
had active asthma now.  On examination, the lungs had good 
air exchange.  The impression was asthma mild.  The plan 
included medication, a diet, and exercise.  She was to call 
in two days.  If she was not better, she would be given 
prednisone.  

Private medical records dated in January 1998 and March 1998 
show treatment for bronchial asthma.  A private hospital 
record dated in March 1998 shows that the veteran reported 
having back pain, neck pain, and that she was having an 
asthma attack.  The discharge diagnosis was chest wall pain 
and bronchitis with sputum production.  The plan was to treat 
with antibiotics.  

A letter from the veteran's employer dated in September 1998 
shows that she was absent from work a total of 28 hours from 
January 5-8, 1998, apparently due to bronchial problems.  In 
addition, there were 24 hours of absence from May 13-15, 
1998, again due to a bronchial condition.  

The report of a respiratory examination conducted by the VA 
in March 1999 shows that the veteran gave a long-standing 
history of bronchial asthma since 1972.  She had several 
hospitalizations in the past.  First in 1972 and 1973 at a 
VAMC, and later in 1995, 1996, and 1997 at the Providence 
Hospital in Southfield, Michigan, and again in October 1998 
at the Henry Ford Hospital where she was hospitalized for 
three days.  She said that she had steroid treatment during 
all of the hospitalizations.  She denied any intensive care 
unit admissions.  She also denied any history of respiratory 
failure or support of a ventilator.  Her current medications 
included Serevent, Azmacort 4 puffs four times a day, 
Proventil 2 puffs four times a day as needed, Terbutaline 1 
tablet once a day.  She was followed by a VA doctor.  Her 
present symptoms reportedly included daily morning wheezing.  
She said that at about three in the morning, she woke up, 
used her inhaler, and took Terbutaline.  She said that she 
got very nervous after taking the oral Terbutaline, but felt 
better by about one to two p.m.  Her symptoms were present 
year round, and were worse in the winter months.  Skin tests 
revealed that she was allergic to dust mites, cats, 
cockroaches, mold, pollen, and certain foods.  Triggers for 
respiratory symptoms included dusting, cats, perfume, smoke, 
milk, ice cream, shrimp, and sea food with the shell.  Her 
most recent Prednisone burst had been in January 1999 at her 
private physician's office.  She said that she had gained 
about 60 pounds due to the prednisone therapy.  Her weight 
was 240 pounds.  She said that she had been off work between 
December of 1998 and January 1999 for about seventeen days.  
She did not have any emergency room visits since January 
1999.  She worked for the United States Postal Service.  She 
quit smoking ten years earlier.  

On physical examination, the veteran was well built, well 
nourished, obese, and was not in cardiorespiratory distress.  
Examination of the lungs revealed that breath sounds were 
present bilaterally.  Mild intermittent expiratory rhonchi 
were present bilaterally.  The diagnosis was chronic 
persistent bronchial asthma, moderately severe.  It was 
characterized as being symptomatic and active at present.  

The report of a pulmonary function test given by the VA in 
March 1999 shows that FEV-1 was 54 percent of predicted, and 
FEV1/FVC was 64 percent.  The assessment was moderate 
obstructive impairment.  There was no significant response to 
bronchodilator treatment.  

A VA treatment record dated in September 1999 shows that the 
veteran's asthma symptoms were described as being a 6 on a 
scale of 10.  She requested stronger medication.  On 
examination, there was a terminal wheeze.  The pertinent 
impression was asthma.  The plan was to increase her Azmacort 
medication and to prescribe a course of prednisone.    

Finally, a list of the medications which has been dispensed 
to the veteran by a VA pharmacy shows that she received 
prescriptions for 20 mg tabs of prednisone in February 1995, 
June 1996, August 1995, September 1997, and September 1999.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (1999).  The 
manifestations of the veteran's bronchial asthma most nearly 
approximate the revised criteria for a 60 percent rating 
which include pulmonary function testing with FEV-1 40 to 55 
percent of predicted; FEV-1/FVC is 40 to 55 percent of 
predicted, monthly visits to a physician for required care or 
exacerbations, and intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  In 
this regard, the Board notes that pulmonary function tests 
have shown FEV-1 to be below 55 percent of predicted on 
several occasions.  The evidence also shows that the veteran 
has required repeated use of Prednisone which is a systemic 
(oral) corticosteroid.  Finally, the record reflects frequent 
doctor and hospital visits for treatment of asthma.  
Accordingly, the Board concludes the schedular criteria for a 
60 percent rating for bronchial asthma are met.

The Board further finds, however, that the bronchial asthma 
has not resulted in pulmonary function testing results with 
FEV-1 less than 40 percent of predicted or FEV-1/FVC less 
than 40 percent of predicted.  The pulmonary function tests 
have consistently shown better function than those levels.  
The Board also finds that the veteran does not have more than 
one attack per week with episodes of respiratory failure, and 
the disorder does not require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  The Board notes that although the veteran has 
reported having daily asthma attacks, such a claim is 
contradicted by her treatment records which show much less 
frequent attacks.  Also, the records show that the use of 
corticosteroids has been intermittent rather than continuous.  
The Board also finds that the disorder is not pronounced, 
with very frequent asthmatic attacks and severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
Again, such findings are not supported by the medical 
evidence.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 60 percent for bronchial 
asthma are not met under either the old or the new rating 
criteria.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities.  The Board notes that neither of the 
disabilities has required frequent hospitalizations, and 
there is no evidence of marked interference with employment.  
The veteran has not been hospitalized recently except for a 
three day stay in 1998.  Most of her treatment at hospitals 
has been outpatient treatment at the emergency room rather 
than inpatient admissions.  She also has not presented 
evidence of any significant interference with employment, but 
has only shown that the disorder has required her to take 
some sick days.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board does not find the veteran's case outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

A 60 percent rating for bronchial asthma is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.  



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

